SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

905
CA 14-00345
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


DANIELLE WILLIAMS, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

LINDSEY E. JUDYCKI AND TERRI L. JUDYCKI,
DEFENDANTS-APPELLANTS.


BARTH SULLIVAN BEHR, SYRACUSE (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GEORGE F. ANEY, HERKIMER, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered August 19, 2013. The order, insofar as
appealed from, denied in part the motion of defendants for summary
judgment dismissing the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on September 3, 2014, and filed in the
Oneida County Clerk’s Office on September 18, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court